UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
JOEL ROBINSON,                      )
                                    )
                       Plaintiff,   )
                                    )
        v.                          )               Civil Action No. 12-0732 (ABJ)
                                    )
DEUTSCHE BANK NATIONAL              )
TRUST COMPANY, as Trustee Under     )
Novastar Mortgage Funding Trust     )
Series 2006-4, et al.,              )
                                    )
                       Defendants.  )
____________________________________)


                                 MEMORANDUM OPINION

       Plaintiff Joel Robinson has filed this complaint challenging the foreclosure sale of his

home. He sued defendants Deutsche Bank National Trust Company (“Deutsche Bank”); Chase

Bank; Saxon Mortgage Services, Inc. (“Saxon”); the trustees designated in the deed of trust to

his property; and Cohn, Goldberg & Deutsch, LLC, the company that represented the mortgagee

and servicing agency. He asserts eleven causes of action under District of Columbia and federal

law arising out of his unsuccessful attempts to obtain a loan modification on his mortgage and

the eventual foreclosure sale of his home. Defendants Deutsche Bank and Saxon have moved to

dismiss the claims against them under Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim. Because Robinson fails to state a claim in the counts against these two defendants,

the Court will grant their motions and dismiss them from the action.

                                       BACKGROUND

       The complaint contains very little factual information, but what can be gleaned about the

relevant events is as follows. Robinson is the former owner of a residence located at 1817 L
Street, N.E., in the District of Columbia. Compl. [Dkt. # 1-1] ¶ 2. He purchased the property in

1999, id. ¶ 14, and refinanced it in 2006, id. ¶ 15. After his refinancing, the deed of trust on his

property was recorded in the District’s Land Records, and the lender listed on that deed was

Novastar Mortgage, Inc. Id. ¶ 15. Robinson’s monthly payment after the refinancing was

$1,300.16. Id. ¶ 20.

        In or around January 2007, Robinson began to encounter a financial hardship that caused

a “dramatic decrease in his monthly income.” Id. ¶ 17. Between January 2007 through 2008, he

requested a loan modification from Saxon, the servicer of his mortgage loan, based on the

change in his financial situation. Id. Robinson alleges that during that time period, Chase Bank

was the lender for his property. Id. ¶ 18. Saxon requested an explanation of Robinson’s

financial situation, and also asked for certain financial information to support Robinson’s request

for a loan modification. Id. ¶ 19. Robinson provided the requested information to Saxon. Id.

Robinson asserts that “[i]nstead of offering the Plaintiff a modification [on] his mortgage that

lowered his payment and re-amortized the arrears, Saxon and Chase offered him a series of

repayment plans that required substantial down payments and monthly payments that well

exceeded his original monthly payment.” Id. ¶ 21. Robinson further contends that “it was

impossible for Plaintiff [to] meet the terms of the repayment plan despite his diligent efforts.”

Id. ¶ 22.

        According to the complaint, at an unspecified date between 2008 and June 2009,

Deutsche Bank allegedly purchased the deed of trust on Robinson’s home from Novastar

Mortgage Funding Corporation through a pooling and service agreement (“PSA”). Id. ¶¶ 8–13,




                                                 2
29, 31.1 On June 19, 2009, a notice of foreclosure sale was recorded and sent to Robinson. Id.

¶ 29.   This notice named Deutsche Bank as the note holder.              Id.   A foreclosure sale on

Robinson’s property occurred on July 20, 2009. Id. Robinson states that Deutsche Bank filed a

complaint for possession in Superior Court of the District of Columbia, Civil Division, Landlord

Tenant Branch, but he does not specify when this complaint was filed. Id. ¶ 45.

        Robinson filed this suit against defendants on February 10, 2012 in the Superior Court of

the District of Columbia. Compl. at 1. The complaint asserts eleven causes of action:

        Count I: Violation of D.C. Code § 28-3904 against Saxon, Chase Bank, and Deutsche
        Bank

        Count II: Violation of D.C. Code § 42-815 against Deutsche Bank, trustees, and Cohn,
        Goldberg & Deutsch, LLC (“CGD”)

        Count III: Violation of D.C. Code § 47-1431 against Chase Bank, Deutsche Bank,
        trustees, and CGD

        Count IV: Violation of D.C. Code § 28-3904 against Deutsche Bank, trustees, and CGD

        Count V: Breach of contract against all defendants

        Count VI: Tortious interference with a contract against all defendants

        Count VII: Breach of duty of good faith and fair dealing against all defendants

        Count VIII: Breach of fiduciary duty against trustees and CGD

        Count IX: Violation of 12 U.S.C. § 2605 against Saxon, Chase Bank, and Deutsche Bank

        Count X: Declaratory relief/quiet title against all defendants

        Count XI: Equitable estoppel




1     A PSA “is a purchase and sale agreement whereby a depositor agrees to sell certain
mortgage loans to a trust, the beneficiaries of which purchase interests in the trust.” Id. ¶ 10.
According to Robinson, Novastar Mortgage Funding Corporation was the Depositor in this case,
and Deutsche Bank was the trustee. Id. ¶¶ 8, 11. The PSA was filed with the Securities and
Exchange Commission. Id. ¶ 9.
                                                 3
Id. ¶¶ 16–83. Robinson asks the Court to divest title and invalidate the 2009 foreclosure sale, to

have Robinson declared “as sole owner,” to have the deed of trust lien declared “null and void,”

and for statutory, general, actual, and punitive damages. Compl. Prayer for Relief ¶¶ A–J.

        On May 7, 2012, defendants Saxon and Deutsche Bank removed the case to this Court

based on federal question and diversity jurisdiction. Notice of Removal [Dkt. #1] at 2. Deutsche

Bank and Saxon have also moved to dismiss the counts against them for failure to state a claim

under Fed. R. Civ. P. 12(b)(6). Deutsche Bank Mot. to Dismiss [Dkt. # 11] at 1; Saxon Mot. to

Dismiss [Dkt. #12] at 1. Robinson opposes their motions. Pl.’s Opp. to Deutsche Bank Mot. to

Dismiss [Dkt. # 14] (“Pl.’s Opp. to Deutsche Mot.”); Pl.’s Opp. to Saxon Mot. to Dismiss [Dkt. #

17] (“Pl.’s Opp. to Saxon Mot.”). Because the counts asserted against Deutsche Bank and Saxon

fail to state a claim under Fed. R. Civ. P. 12(b)(6), the Court will grant their motions to dismiss.

                                    STANDARD OF REVIEW

        “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); accord Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). In Iqbal, the Supreme Court reiterated the two principles

underlying its decision in Twombly: “First, the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” 556 U.S. at 678. And

“[s]econd, only a complaint that states a plausible claim for relief survives a motion to dismiss.”

Id. at 679.

        A claim is facially plausible when the pleaded factual content “allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a



                                                   4
sheer possibility that a defendant has acted unlawfully.” Id. A pleading must offer more than

“labels and conclusions” or a “formulaic recitation of the elements of a cause of action,” id.,

quoting Twombly, 550 U.S. at 555, and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id.

        When considering a motion to dismiss under Rule 12(b)(6), the complaint is construed

liberally in plaintiff’s favor, and the Court should grant plaintiff “the benefit of all inferences that

can be derived from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276

(D.C. Cir. 1994). Nevertheless, the Court need not accept inferences drawn by the plaintiff if

those inferences are unsupported by facts alleged in the complaint, nor must the Court accept

plaintiff’s legal conclusions. See id.; Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002).

In ruling upon a motion to dismiss for failure to state a claim, a court may ordinarily consider

only “the facts alleged in the complaint, documents attached as exhibits or incorporated by

reference in the complaint, and matters about which the Court may take judicial notice.”

Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002) (citations omitted).

                                             ANALYSIS

        In this case, Robinson asserts eleven causes of action arising out of the events

surrounding his attempts to obtain a loan modification and the eventual foreclosure sale of his

home. Robinson does not dispute defendants’ assertion that his mortgage was in default. See

Deutsche Bank Mem. in Supp. of Mot. to Dismiss [Dkt. # 11] (“Deutsche Mem.”) at 9 (stating

that defendant fell into arrears on his mortgage payments); Saxon Reply to Pl.’s Opp. to Mot. to

Dismiss [Dkt. # 19] (“Saxon Reply”) at 1 (stating that “plaintiff defaulted on his loan”); see also

Compl. ¶ 21 (stating that Saxon and Chase Bank did not offer a loan modification that “re-




                                                   5
amortized the arrears” on his mortgage); id. ¶ 22 (stating that “it was impossible for Plaintiff [to]

meet the terms of the repayment plan despite his diligent efforts”).

       Nonetheless, Robinson alleges that the foreclosure on his house was wrongful, and he

asks the Court to invalidate the foreclosure sale and declare him “sole owner” of the property for

four main reasons. Compl. Prayer for Relief ¶ E. First, he contends that he was offered

“unconscionable repayment terms” when he asked for a loan modification from his lender and

mortgage servicer. Compl. ¶¶ 21–24. Second, he asserts that Deutsche Bank was not the

rightful holder of the note – and, therefore, it had no right to foreclose – because the assignment

of the note and deed of trust to Deutsche Bank was not recorded in the District’s land records.

See id. ¶¶ 32–34; see also Pl.’s Opp. to Deutsche Mot. at 7. Third, he argues that the notice of

foreclosure was defective. See id. ¶¶ 32–37. Fourth, he alleges that his lenders and loan servicer

failed to notify him when the servicing of the loan was transferred. Id. ¶¶ 68–69. These four

assertions form the basis of the ten counts that are currently before the Court, and since Robinson

fails to provide factual or legal support for them, the Court will grant Deutsche Bank and

Saxon’s motions to dismiss the counts against them.2

I. Count I: Violation of D.C. Code § 28-3904 Against Saxon, Deutsche Bank, and
   Chase Bank

       Under the District of Columbia Consumer Protection Procedures Act (“DCCPPA”), a

person cannot “make or enforce unconscionable terms or provisions of sales or leases.” D.C.

Code § 28-3904(r). The DCCPPA authorizes a private cause of action for violations of any of its

subsections, and allows a plaintiff to obtain remedies including treble damages, reasonable

attorney’s fees, punitive damages, injunctive relief, and “any other relief which the court deems


2      Since Deutsche Bank and Saxon are the only defendants who have moved to dismiss, the
Court’s dismissal of the relevant counts only applies to then. Further, the Court will not address
Count VIII in this opinion because Deutsche Bank and Saxon are not named in that claim.
                                                 6
proper.” D.C. Code § 28-3905(k)(1); see also Johnson v. Long Beach Mortg. Loan Trust, 451 F.

Supp. 2d 16, 38 (D.D.C. 2006) (“The express terms of 28-3905(k)(1) therefore authorize Plaintiff

to bring an action for a violation of § 28-3904(r), and to seek money damages and other relief as

remedies.”). Count I alleges that defendants violated D.C. Code § 28-3904(r) by “offering the

Plaintiff unconscionable repayment terms.” Compl. ¶ 22. Defendants have moved to dismiss

this count on the grounds that it does not identify or allege any conduct that would constitute a

violation of the DCCPPA. Deutsche Mem. at 3; Saxon Mem. in Supp. of Mot. to Dismiss [Dkt.

# 12] (“Saxon Mem.”) at 4. The Court agrees.

       The DCCPPA prohibits unconscionable terms in transactions, sales, leases, and contracts.

See D.C. Code § 28-3904(r)(1)–(5)3; see also Williams v. First Gov. Mortg. & Investors Corp.,

225 F.3d 738, 742–44 (D.C. Cir. 2000) (applying section 28-3904(r) where the plaintiff executed

a refinancing agreement with allegedly unconscionable terms); Hughes v. Abell, 634 F. Supp. 2d

110, 112–14 (D.D.C. 2009) (applying section 28-3904(r) where the plaintiff accepted the terms

of the defendant’s contract and executed the agreement). Here, the complaint does not allege

that Robinson executed a contract or agreement that bound him to “unconscionable repayment

terms”: Robinson’s grievance is with what he was offered. See Compl. ¶ 24 (asserting that

defendants’ “practice of offering the Plaintiff unconscionable repayment terms wrongfully forced

[him] into foreclosure”). In its motion to dismiss, Saxon specifically states that no binding loan

modification agreement was reached between the parties, Saxon Mem. at 3, and in his


3       In fact, the section of the DCCPPA that Robinson relies on to support his allegation in
Count I specifically only applies to transactions that are “consummated.” See D.C. Code § 28-
3904(r)(1) (stating that to determine whether a term is “unconscionable,” courts must weigh a
number of factors including “knowledge by the person at the time credit sales are consummated
that there was no reasonable probability of payment in full of the obligation by the consumer”);
see also Compl. ¶ 23 (alleging that the repayment terms were unconscionable because when
defendants offered them, they “knew that there was no reasonable probability of payment in full
of the obligation of the Plaintiff”).
                                                7
opposition, Robinson acknowledges that Count I is based on “the circumstances surrounding his

attempts to obtain a loan modification.” Pl.’s Opp. to Saxon Mot. at 5 (emphasis added). Since

no transaction was consummated, section 28-3904(r) does not apply, and Robinson’s allegations

that defendants made an “unconscionable offer” in violation of the DCCPPA fails as a matter of

law. Accordingly, the Court will dismiss Count I against Deutsche Bank and Saxon under Fed.

R. Civ. P. 12(b)(6).4

II. Count II: Violation of D.C. Code § 42-815 Against Deutsche Bank, Trustees, and CGD

       Count II alleges that Deutsche Bank violated the notice requirements of the District’s

foreclosure statute, D.C. Code § 42-815, by issuing a defective notice of foreclosure and failing

to properly deliver the notice to Robinson. Compl. ¶¶ 27–38.

   A. D.C. Code § 42-815 does not authorize an independent cause of action

       It is unclear what cause of action Robinson is asserting in Count II. To the extent

Robinson is alleging an independent cause of action under section 42-815, the claim fails as a

matter of law. Young v. 1st Am. Fin. Servs., 992 F. Supp. 440, 445 (D.D.C. 1998) (“No court has

ever recognized an independent cause of action under § 45-715(b) [now codified as § 42-815].

The appropriate avenue to assert a violation of this section is a claim of wrongful foreclosure, in

which a party can attack a foreclosure – once it has been completed – as contrary to law.”); see

also Koker v. Aurora Loan Servicing, LLC, No. 12-1069, 2013 WL 40320, at *5 (D.D.C. Jan 3,

2013) (dismissing a claim identical to the claim here partly on the grounds that section 42-815

does not authorize a private cause of action).



4       Since the Court is dismissing Count I for failure to state a claim, it will not reach
defendants’ other arguments, including that Count I is time-barred, that Robinson has failed to
allege any facts supporting damages, or that Deutsche Bank cannot be held liable because it was
not involved in offering the allegedly unconscionable terms. See Deutsche Mem. at 2–3; Saxon
Mem. at 4–5.
                                                 8
    B. Count II fails to state a claim for wrongful foreclosure

         In his opposition memorandum, Robinson contends that Count II was meant to assert a

wrongful foreclosure claim based on the alleged violations of section 42-815. Pl.’s Opp. to

Deutsche Mot. at 8. Assuming that the count can be read to embrace such a claim, the claim also

fails.

         “[A]n action for wrongful or improper foreclosure may lie where the property owner

sustains damages by reason of a foreclosure executed in a manner contrary to law.” Johnson v.

Fairfax Vill. Condo. IV Unit Owners Ass’n, 641 A.2d 495, 505 (D.C. 1994). In the District, a

borrower in default is entitled to advance written notice of a foreclosure sale. D.C. Code § 42–

815(c)(1)(A) (“[a] foreclosure sale . . . shall not take place unless the holder of the note . . . gives

written notice of the intention to foreclose . . . to the person who holds the title of record . . . .”).

The contents of the notice of foreclosure are governed by 9 DCMR § 3100, et seq. Among other

requirements, a notice of foreclosure must include at least the “name and address of the holder of

the note and his or her telephone number of person to call if owner wishes to stop foreclosure.”

9 DCMR § 3100.2(f). The notice must also include the “amount required to cure the default and

reinstate the loan, including all past due payments, penalties, and fees.” D.C. Code § 42-

815.02(a)(11)(B)(iv).

         Count II points to three alleged deficiencies in the foreclosure notice, but none of these

purported deficiencies constitute a violation of section 42-815(c)(1)(A), and therefore none of

them can support Robinson’s claim for wrongful foreclosure.

            1. Robinson has failed to show that the foreclosure notice inaccurately listed
               Deutsche Bank as the note holder

         First, Robinson alleges that the foreclosure notice improperly named Deutsche Bank as

the note holder.      Compl. ¶ 34.      He argues that Deutsche Bank “was not the rightful


                                                   9
noteholder” because the assignments of the note and the deed of trust to Deutsche Bank were not

recorded. Id. ¶ 32; see also Pl.’s Opp. to Deutsche Mot. at 7. But District of Columbia law does

not require an assignment of a note or deed of trust to be recorded in order for the transfer to be

valid. See Diaby v. Bierman, 795 F. Supp. 2d 108, 112 (D.D.C. 2011), citing D.C. Code § 42-

801, (“[T]he laws of the District of Columbia require that a mortgage or deed of trust be

recorded, not the underlying note . . . . Therefore, a failure to record an assignment does not give

rise to a cause of action.”); Leake v. Prensky, 798 F. Supp. 2d 254, 257 (D.D.C. 2011)

(concluding that a bank could enforce a note’s foreclosure provision, despite its failure to record

the assignment of the note because “[t]he D.C. Code provides that ‘[t]ransfer of an instrument

. . . vests in the transferee any right of the transferor to enforce the instrument,’ D.C. Code

§ 28:3-203(b), and under D.C. law the Note’s transfer carries with it the security for its

payment.”); see also Grant II v. BAC Home Loans Servicing, No. 10-1543, 2011 WL 4566135,

at * 3 (D.D.C. Sept. 30, 2011), citing D.C. Code § 42-401, (“D.C. law does not require that a

transfer of a Deed of Trust be recorded in order to be effective.”).5 Therefore, the alleged failure




5       In Count III, Robinson alleges that Deutsche Bank failed to record the assignment of the
deed of trust, which according to Robinson is required under D.C. Code § 47-1431. Compl.
¶ 41; see also Pl.’s Opp. to Deutsche Mot. at 7. But even if this allegation were accurate, the
failure to assign the deed of trust would not undermine the validity of its transfer to Deutsche
Bank. In In re Neagle, No. 11-00025, 2012 WL 560299, at *2 n.3 (Bankr. D.D.C. Feb. 21, 2012)
(citation omitted), the court explained:

               Section 47-1431 is part of Chapter 14, entitled “Taxation of Recordation
               and Transfers of Real Property” and appears to be intended to facilitate
               enforcement of the tax laws, not to specify requirements for perfection of
               deeds, security interests, and mortgages. For a failure to comply with §
               47–1431(a), D.C. Code § 47-1433 imposes, in certain instances, penalties
               to which the tax penalty waiver provisions of D.C. Code § 49-4221 apply
               under D.C. Code § 47-4221(b)(6) . . . . There is no precedent holding that
               a failure to file within the 30-day period renders a deed of trust
               unenforceable.
                                                10
to record the assignment of the note or the deed of trust to Deutsche Bank does not undermine

Deutsche Bank’s ability to enforce the note.

       Robinson also questions Deutsche Bank’s ownership of the note. He explains that after

his 2006 refinancing, the deed of trust for his property named Novastar Mortgage, Inc. as the

lender, and between 2007 and 2008, Chase Bank allegedly became the note holder. Compl.

¶¶ 30–31. He adds that the PSA that allegedly transferred the note on his property to Deutsche

Bank was between Novastar Funding Corporation and Deutsche Bank and “there is nothing to

indicate that Novastar Mortgage, Inc. or Chase had the power to convey mortgages or negotiate

mortgage notes to the trust.” Id. ¶ 33. It is unclear what Robinson’s basis for questioning

Deutsche Bank’s ownership of the note is. But insofar as Robinson is arguing that Deutsche

Bank did not acquire ownership of the notes in the trust – including the note to his home –

Robinson fails to provide any factual support for this allegation. In fact, according to Robinson,

the PSA “is a legal document that was . . . filed with the Securities and Exchange Commission,”

compl. ¶ 9, and Deutsche Bank is the trustee of the PSA, id. ¶ 8. Robinson has not provided any

facts to undermine the accuracy or legality of this filing, or to support his conclusory allegation

that Novastar Mortgage or Chase may not have had the power to convey mortgage notes to the

trust. Therefore, this argument also fails to plausibly allege that the foreclosure notice was

deficient because it listed Deutsche Bank as the note holder.

           2. Robinson has not pled facts to support his conclusory claim that the foreclosure
              notice contained an inaccurate cure amount

       Second, Robinson alleges that Deutsche Bank violated section 42-815 because the

foreclosure notice failed to accurately state the balance owed and the minimum amount to cure.

Compl. ¶ 36. Under the DCCPPA, a notice of foreclosure must include the “amount required to

cure the default and reinstate the loan, including all past due payments, penalties, and fees.”


                                                11
D.C. Code § 42-815.02(a)(11)(B)(iv). “[T]he cure amount stated in the foreclosure notice must

be accurate” in order to fulfill its statutory purpose of allowing the borrower to cure the default.

Bank-Fund Staff Fed. Credit Union v. Cueller, 639 A.2d 561, 563–64 (D.C. 1994). “Therefore,

providing an accurate cure amount is part of the notice requirement under District of Columbia

law, and failure to provide an accurate cure amount may give rise to an action for wrongful

foreclosure.” Diaby, 795 F. Supp. 2d at 114.

       In Diaby, the plaintiff claimed that the defendant did not give him an accurate cure

amount because the defendant: (1) reported a past due amount to a bankruptcy court that failed

to credit two payments that the plaintiff had made; and (2) reported a past due amount to another

organization that was more than twice the amount it had previously reported to the bankruptcy

court. 795 F. Supp. 2d at 114. The court acknowledged the “considerable force” of the

defendant’s argument that the plaintiff had failed to state a claim, but it ultimately concluded that

drawing all inferences in the plaintiff’s favor, the plaintiff had “stated a plausible claim hanging

on [a] slender thread.” Id.

       Unlike the plaintiff in Diaby, Robinson’s complaint provides no factual support for his

conclusory allegation that the cure amount in the foreclosure notice was inaccurate. It does not

reference any payments that were not credited or proffer any other explanations.              In his

opposition memorandum, he alleges that the amount was inaccurate because “it failed to credit

payments that were made by the plaintiff,” and it was identical to the cure amount listed on a

foreclosure notice issued four months earlier. Pl.’s Opp. to Deutsche Mot. at 8. But these

allegations are not in the complaint, and “‘[i]t is axiomatic that a complaint may not be amended

by the briefs in opposition to a motion to dismiss.’” McManus v. District of Columbia, 530 F.




                                                 12
Supp. 2d 46, 74 n.25 (D.D.C. 2007), quoting Arbitraje Case de Cambio, S.A. v. United States

Postal Serv., 297 F. Supp. 2d 165, 170 (D.D.C. 2003).

       Even if the Court were to consider these new allegations, they would not save Count II

from dismissal. Regarding defendants’ alleged failure to credit payments, Robinson does not

provide any information about the missing payments. In Diaby, the plaintiff specified the

amounts of the payments that he alleged were not credited, and even with this information, the

complaint barely survived the motion to dismiss. Robinson’s failure to provide this minimum

amount of information prevents him from crossing the line from stating a claim that possible to

one that is facially plausible. Iqbal, 556 U.S. at 678 (“The plausibility standard . . . asks for more

than a sheer possibility that a defendant has acted unlawfully.”). Moreover, the fact that the cure

amount did not increase between the March and July foreclosure notices does not necessarily

mean that the July foreclosure notice was inaccurate. As Deutsche Bank notes in its reply, a

lender has the right to accelerate the amount owed upon a default but it is not obligated to impose

these late fees, and a lender’s decision to forego the late fees does not violate the notice

requirements of the District’s foreclosure statute. Deutsche Reply to Pl.’s Opp. to Mot. to

Dismiss [Dkt. # 18] (“Deutsche Reply”) at 3.

           3. Robinson has failed to factually allege that Deutsche Bank did not adhere to
              statutory requirements when the foreclosure notice was sent

       Third, Robinson contends that defendants failed to properly send the notice of

foreclosure. Compl. ¶ 37. Under District of Columbia law, however, “it is well settled that

actual notice of a foreclosure sale is not required if the statutory requirements are adhered to.”

Young v. 1st Am. Fin. Servs., 992 F. Supp. 440, 445 (D.D.C. 1998). Again, Robinson provides

no factual support for his conclusory allegation that Deutsche Bank improperly sent the

foreclosure notice, and he does not explain what statutory requirement Deutsche Bank failed to


                                                 13
meet. Without such factual information, Robinson fails to state a claim that is plausible on its

face. See Iqbal, 556 U.S. at 678.

       Since Robinson has failed to plausibly allege that the foreclosure notice was deficient or

that any of the alleged deficiencies constituted a violation of section 42-815, he has failed to

provide a basis for his wrongful foreclosure claim. Therefore, the Court will dismiss Count II

against Deutsche Bank.

III. Count III: Violation of D.C. Code § 47-1431 Against Deutsche Bank, Chase Bank,
     Trustees, and CGD

       Count III alleges that Deutsche Bank violated D.C. Code § 47-1431 by failing to record

the assignment of the deed of trust to Deutsche Bank. Compl. ¶¶ 39–42; see also Pl.’s Opp. to

Deutsche Mot. at 9. Section 47-1431 provides that:

               Within 30 days after . . . an economic interest in real property is
               transferred . . . all transferees of, and all holders of the security interest in,
               real property shall record a fully acknowledged copy of the deed or other
               document, including the lot and square number of the real property
               transferred or encumbered, with the Recorder of Deeds of the District of
               Columbia.

D.C. Code § 47-1431(a).

        “Section 47-1431(a) does not expressly confer a private right of action; rather, violators

of the statute face only a monetary fine.” See Koker, 2013 WL 40320 at *7, citing D.C. Code

§ 47-1433(c). Therefore, “[i]f a private right of action for damages under [the statute] is to exist,

. . . it must be judicially inferred, or as is commonly stated, implied.” Dorsey v. U.S. Dep’t of

Labor, 41 F.3d 1551, 1554 (D.C. Cir. 1994). The plaintiff bears the burden of proving that “in

spite of the absence of any explicit authorization, the D.C. Council intended to imply a right to

sue for damages for violations of” section 47-1431(a). See Coates v. Elzie, 768 A.2d 997, 1001

(D.C. 2001).



                                                  14
       In his pleadings, Robinson simply assumes that he can assert an independent claim under

section 47-1431(a), and he fails to carry his burden of demonstrating that there is an express or a

judicially inferred private right of action under this section of the statute. Therefore Court will

dismiss Count III against Deutsche Bank for failure to state a claim. See Koker, 2013 WL 40320

at *7 (dismissing the plaintiff’s section 47-1431 claim because the statute “does not expressly

confer a private right of action” and the plaintiff provided no analysis regarding whether the D.C.

Council intended for courts to imply a right to sue for damages for violations of that section); see

also Henok v. Chase Home Fin., LLC, No. 12-336, 2013 WL 167941, at *7 (D.D.C. Jan. 16,

2013) (granting the defendants’ motion to dismiss the plaintiff’s section 47-1431 claim because

the plaintiff had “not carried his burden of showing that there is a private right of action for

damages under this statute”).6

IV. Count IV: Violation of D.C. Code § 28-3904(e) Against Deutsche Bank, Trustees, and
    CGD

       The DCCPPA makes it an unlawful trade practice for any person to “misrepresent as to a

material fact which has a tendency to mislead.” D.C. Code § 28-3904(e). Count IV asserts that

Deutsche Bank violated the DCCPPA by (1) “proceeding with a wrongful foreclosure sale with

the erroneous . . . Notice of Foreclosure Sale that did not reflect the proper noteholder and did

not accurately state the amount owed on the note or the cure amount,” and (2) “filing a wrongful

complaint for possession in” D.C. Superior Court. Compl. ¶¶ 43–47. By taking these actions,



6       In its motion, Deutsche Bank argues that the Court should dismiss Count III because “the
laws of the District of Columbia require that a mortgage or deed of trust be recorded, not the
underlying note. Therefore, a failure to record an assignment does not give rise to a cause of
action.” Deutsche Mem. at 5, quoting Diaby, 795 F. Supp. 2d at 112. However, the Court in
Diaby made this statement in relation to D.C. Code § 42-801, which only requires the recording
of mortgages and deeds of trust. The Court did not address section 47-1431, which is the
relevant statute here.


                                                15
Deutsche Bank allegedly misrepresented material facts that misled Robinson.7 Id. ¶¶ 44–45.

Deutsche Bank argues that this count should be dismissed for a number of reasons including that:

(1) a foreclosure is not a “consumer transaction” that falls within the purview of the DCCPPA;

and (2) Robinson has not alleged an injury in fact caused by the alleged violation. Deutsche

Mem. at 5–6.

       First, Deutsche Bank argues that the DCCPPA “was designed to police trade practices

arising only out of consumer-merchant relationships,” and a foreclosure is not a “consumer

transaction” within the purview of the DCCPPA. Deutsche Mem. at 7, quoting Howard v. Riggs

Nat. Bank, 432 A.2d 701, 709 (D.C. 1981); see also Shaw v. Marriot Int’l, 605 F.3d 1039, 1044

(D.C. Cir. 2010) (holding that the plaintiffs lacked standing to bring a claim under the DCCPPA

because “[t]hey did not engage in consumer transactions within the meaning of the Act and are

not entitled to its protections”). Robinson fails to respond to this argument, so the Court will

deem it as conceded. See Lewis v. District of Columbia, No. 10-5275, 2011 WL 321711, at *1

(D.C. Cir. Feb.2, 2011) (per curiam) (“‘It is well understood in this Circuit that when a plaintiff

files an opposition to a dispositive motion and addresses only certain arguments raised by the

defendant, a court may treat those arguments that the plaintiff failed to address as conceded.’”),

quoting Hopkins v. Women’s Div., Gen. Bd. of Global Ministries, 284 F. Supp. 2d 15, 25 (D.D.C.

2003), aff’d, 98 F. App’x 8 (D.C. Cir. 2004); see also Koker, 2013 WL 40320 at *8 (dismissing

an identical claim partly based on the plaintiff’s failure to respond to the defendants’ contention

that a foreclosure is not a “consumer transaction” to which the DCCPPA applies).

       Even assuming, without deciding, that a foreclosure is a “consumer transaction” within

the purview of the DCCPPA, Count IV still fails to state a claim for material misrepresentation.


7      Robinson does not specify which subsection of the DCCPPA is at issue in Count IV but
he appears to be referring to section 28-3904(e).
                                                16
“[A] representation is material if it reasonably influences a plaintiff to take an action he or she

may have refrained from taking if aware of the actual facts.” Jackson v. ASA Holdings, 751 F.

Supp. 2d 91, 99 (D.D.C. 2010), quoting C & E Servs., Inc. v. Ashland, Inc., 498 F. Supp. 2d 242,

258 (D.D.C. 2007). Further, “[a]lthough the DCCPPA provides that misrepresentation is an

unlawful trade practice ‘whether or not any consumer is in fact misled, deceived or damaged

thereby,’ D.C. Code § 28-3904, District of Columbia courts have explained that in order to have

standing to sue in court for a violation of the DCCPPA (as opposed to seeking administrative

remedies), a plaintiff must establish that she has suffered damage as a result of the unlawful trade

practice.” Id., quoting Osbourne v. Capital City Mortg. Corp., 667 A.2d 1321, 1329–30 (D.C.

1995).

         In Jackson, the plaintiff alleged that the defendants violated D.C. Code § 28-3904(e) by

misrepresenting the fact that they would help her obtain a loan modification, and that as a result

of the misrepresentation, she suffered damages including the loss of her property, late fees,

collection costs, and interest. Id. at 98–99. The court held that these allegations failed to state a

claim because the plaintiff did not explain what acts, if any, she would or would not have taken if

she had been aware of the defendants’ misrepresentation. Id. at 99. The court added that the

plaintiff also failed to allege any facts supporting damages or injury because she failed to allege

that defendants’ failure to assist her caused the foreclosure of her home, caused her to submit late

payments, or to incur any additional costs associated with her loans. Id.

         As in Jackson, Robinson has failed to explain what actions he would have taken if he had

been aware of defendants’ alleged misrepresentations. Moreover, he has failed to allege any

facts that plausibly demonstrate that he has been damaged by defendants’ alleged

misrepresentations. He claims that as a result of defendants’ misrepresentations, he has suffered



                                                 17
damages resulting from the wrongful foreclosure of his property. Compl. ¶ 47. But he has not

shown – or even alleged – that the purported misrepresentations in the notice of foreclosure

prevented him from curing his default or saving his property from foreclosure. In fact, Robinson

acknowledges in his complaint that “it was impossible for [him to] meet the terms of the

repayment plan despite his diligent efforts.” Id. ¶ 22. Further, Robinson does not assert that the

alleged misrepresentation in the complaint filed by Deutsche Bank in D.C. Superior Court

prevented him from defending the case or resulted in his eviction. Therefore the Court will

dismiss Count IV as against Deutsche Bank for failing to state a claim because Robinson has

conceded Deutsche Bank’s argument that the DCCPPA does not apply to a foreclosure, and he

has failed to demonstrate that Deutsche Bank’s alleged misrepresentations were material or

caused his damages.

V. Count V: Breach of Contract Against All Defendants

       Count V asserts a breach of contract claim. “To prevail on a claim of breach of contract,

a party must establish (1) a valid contract between the parties; (2) an obligation or duty arising

out of the contract; (3) a breach of that duty; and (4) damages caused by breach.” Tsintolas

Realty Co. v. Mendez, 984 A.2d 181, 187 (D.C. 2009).

   A. Count V fails to state a claim against Saxon

       Robinson’s breach of contract claim against Saxon fails to meet the first requirement of

Tsintolas because he does not allege a contractual relationship with Saxon. Compl. ¶¶ 49–50

(alleging Robinson had a contract with his lenders and identifying Chase Bank and Deutsche

Bank as the purported lenders during the relevant period). Robinson attempts to cure this fatal

flaw by asserting that Saxon was an agent of Deutsche Bank and Chase Bank, and is therefore




                                               18
liable for their contractual breach. Compl. ¶ 50. But this argument fails as a matter of law. In

the District of Columbia:

               Where a principal is disclosed, no liability will fall upon the agent for acts
               committed by the principal unless he binds himself for same by definite
               words or stipulation. Nor does liability attach to an agent of a disclosed
               principal for his act within the scope of the agency unless he binds himself
               by definite words or stipulation.

Rittenberg v. Donohoe Constr. Co., 426 A.2d 338, 341 (D.C. 1981) (citations omitted). Here,

Robinson does not allege that he had a contractual relationship with Saxon, or that the agency

relationship between Saxon and the lenders was not disclosed to him.              Compl. ¶¶ 49–50

(demonstrating that Robinson knew Saxon was an agent of Chase and Deutsche Bank).

Therefore, there is no legal basis for his breach of contract claim against Saxon, and the Court

will dismiss it under Fed. R. Civ. P. 12(b)(6).

   B. Count V fails to state a claim against Deutsche Bank

       Count V alleges that Robinson had a contract with his lenders – Chase Bank and

Deutsche Bank; that this contract was memorialized in the note that he executed during the 2006

refinancing of his property; and that the lenders breached their contractual duties by failing to

properly assign the note and deed of trust, and failing to follow proper foreclosure procedures.

Compl. ¶¶ 48–52. These allegations are legally insufficient for a breach of contract claim

because Robinson has not alleged or demonstrated that the note – the contract in question –

imposed a duty upon defendants to “properly assign” the note or deed of trust, or to follow

particular foreclosure procedures; the complaint does not point to which provisions of the note

gave rise to such contractual duties. Since Robinson has failed to allege or show that the note




                                                  19
imposed the obligations that defendants allegedly breached, the Court will grant Deutsche

Bank’s motion to dismiss Count V.8

VI. Count VI: Tortious Interference with a Contract Against All Defendants

       Count VI alleges that all defendants tortiously interfered with the contract by wrongfully

foreclosing on Robinson’s property and interfering with his ability to perform under the note.

Compl. ¶¶ 53–57. “To prevail on a claim of tortious interference with contract, a plaintiff must

establish:   ‘(1) the existence of a contract, (2) defendant’s knowledge of the contract, (3)

defendant’s intentional procurement of the contract’s breach, and (4) damages resulting from the

breach.’” Murray v. Wells Fargo Home Mortg., 953 A.2d 308, 325 (D.C. 2008), quoting Cooke

v. Griffiths-Garcia Corp., 612 A.2d 1251, 1256 (D.C. 1992).

   A. Count VI fails to state a claim against Deutsche Bank

       The complaint identifies the “contract” in question as the note that Robinson executed

during the refinance transaction for his property. Compl. ¶ 54, citing id. ¶¶ 49–50. Robinson

asserts that Deutsche Bank intentionally caused the breach of this contract “by wrongfully

foreclosing on the Property and interfering with the Plaintiff’s ability to perform under the

Note.” Id. ¶ 56. According to the complaint, when Deutsche Bank took these allegedly tortious

actions, it was the purported note holder. Id. ¶ 50 (stating that Deutsche Bank was the purported

note holder after 2008); id. ¶ 29 (stating that the foreclosure sale occurred in 2009). “[T]he

hornbook rule [is] that ‘the defendant’s breach of his own contract with the plaintiff is of course


8       Moreover, another court in this district recently examined a claim that was identical to
Count V and concluded that the “allegations [were] contradictory and self-defeating.” Koker,
2013 WL 40320, at *8. The claim simultaneously argues that the lender breached its duties
under the note, and that the lender was not the note holder. See Compl. Prayer for Relief ¶ A
(seeking declaratory judgment that during the relevant period, Deutsche Bank failed to become
the note holder for the deed of trust in question). But if Deutsche Bank was not the holder of the
note, then it was not a party to the contract, and it could not have breached a contract to which it
was not a party.
                                                20
not a basis for the tort’ of interference with contractual relations. This rule stems from the

common sense notion that a plaintiff should not be allowed to convert a breach of contract claim

into a claim for tortious interference.” Raskauskas v. Temple Realty Co., 589 A.2d 17, 26 (D.C.

1991), quoting W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 129, at 990 (5th

ed. 1984).

       In an attempt to resist this conclusion, Robinson argues that “it is plausible that Deutsche

Bank tortuously interfered with the contract between plaintiff and Chase or Novastar.” Pl.’s

Opp. to Deutsche Mot. at 12. This argument also fails. The tortious interference claim is

predicated on the breach of contract claim in Count V. Compl. ¶¶ 54–56. The Court has already

dismissed the breach of contract claim because Robinson failed to allege or demonstrate that the

lenders breached any contractual duties under the note. Since there was no breach of the

contract, Deutsche Bank cannot be held liable for causing a non-existent breach. Therefore,

Count VI against Deutsche Bank fails as a matter of law.9

   B. Count VI fails to state a claim against Saxon

       Count VI also alleges that Saxon tortiously interfered with Robinson’s contract with

Deutsche Bank and Chase Bank. Compl. ¶¶ 54–56. An agent cannot be held liable for tortious

interference with a contract of its principal unless the agent “improper[ly] interfere[s] with

contractual relations . . . with actual malice or for his own benefit, rather than for the

[principal’s] interest.” Parker v. BAC Home Loans Servicing LP, 831 F. Supp. 2d 88, 92

(D.D.C. 2011), quoting Nickens v. Labor Agency of Metro. Wash., 600 A.2d 813, 820 (D.C.

1991) (alteration in original). In order to find malice, “‘a court must find an independently




9       This analysis applies equally to Saxon, and in addition to the reasons listed in the next
section, the Court will also dismiss Count VI against Saxon for this reason.
                                               21
wrongful or illegal act.’” Id. at 93, quoting Curaflex Health Servs., Inc. v. Bruni, 899 F. Supp.

689, 697 (D.D.C. 1995).

       In Parker, the court held that the plaintiff had sufficiently made out a claim for tortious

interference because the complaint had alleged that the agent acted “in bad faith.”            Id.

Specifically, the complaint asserted that the agent: (1) “knowingly and irresponsibly amassed a

servicing portfolio that it simply could not handle”; (2) “knew of its systemic failures, [but] it

still knowingly and intentionally failed to rectify [them]”; (3) “knew that it was wrongfully

declaring loan modifications to be void”; and (4) “intentionally procur[ed] breaches between the

class members and their noteholders.” Id. (internal quotation marks and citations omitted). The

court explained that the sufficiency of these assertions was “a reasonably close call,” but

ultimately concluded that they were sufficient. Id.

       The allegations in Robinson’s complaint do not rise to the level that the Parker court

found to be “a reasonably close call.” Robinson has not alleged that Saxon acted with “actual

malice,” for its own benefit, or that Saxon committed an independently wrongful or illegal act.

Rather it makes a conclusory statement that “[d]efendants intentional [sic] caused the breach by

wrongfully foreclosing on the Property and interfering with the Plaintiff’s ability to perform

under the Note.” Compl. ¶ 56. Robinson provides no factual support for his conclusion, nor

does he explain how Saxon intentionally caused the breach of the contract. This lack of factual

information distinguishes this case from Parker, and “fails to nudge the plaintiff’s claim ‘across

the line from conceivable to plausible.” Koker, 2013 WL 40320, at *9, citing Iqbal, 556 U.S. at

680. Therefore, the Court will grant Saxon’s motion to dismiss Count VI.




                                                22
VII.     Count VII: Breach of Duty of Good Faith and Fair Dealing Against All Defendants

         Count VII alleges that defendants breached the implied duty of good faith and fair

dealing by “destroy[ing] the Plaintiff’s ability to enjoy the benefits of the contract – the quiet use

and enjoyment of his home.” Compl. ¶¶ 58–61. In the District of Columbia, “‘all contracts

contain an implied duty of good faith and fair dealing.’” Murray, 953 A.2d at 321, quoting

Allworth v. Howard Univ., 890 A.2d 194, 201 (D.C. 2006). Under this implied duty, “neither

party [to a contract] shall do anything which . . . destroy[s] or injur[es] the right of the other party

to receive the fruits of the contract.” Id., quoting Allworth, 890 A.2d at 201.

   A. Count VII fails to state a claim against Saxon

         As Saxon correctly notes in its motion to dismiss, the complaint does not allege an

existing contract between Saxon and Robinson. Saxon Mem. at 6. Rather, both the complaint

and Robinson’s subsequent pleadings seek to hold Saxon liable under Count VII because it

“acted as agent to Deutsche Bank and contributed to the breach of duty of good faith and fair

dealing.” Pl.’s Opp. to Saxon Mot. at 10; accord Compl. ¶ 50. But this allegation fails as a

matter of law because in the District, “a claim for breach of the implied covenant of good faith

and fair dealing cannot exist in the absence of a contractual relationship.” See Busby v. Capital

One, N.A., 772 F. Supp. 2d 268, 284 (D.D.C. 2011), citing Kerrigan v. Britches of Georgetowne,

Inc., 705 A.2d 624, 627 (D.C. 1997). Accordingly, the Court will dismiss Count VII against

Saxon.

   B. Count VII fails to state a claim against Deutsche Bank

         Count VII also fails as to Deutsche Bank. Count VII does not identify the contract that

was allegedly breached or provide any factual details about the defendants’ actions that

purportedly interfered with the ownership of his home. Insofar as Robinson is alleging that



                                                  23
Deutsche Bank breached its duty of good faith and fair dealing by foreclosing on his house, see

Pl.’s Opp. to Deutsche Mot. at 12, as the Court concluded in its analysis of Count II, Robinson

has not demonstrated that this foreclosure was “wrongful.” Therefore, the foreclosure on his

property does not constitute a violation of Deutsche Bank’s implied duty of good faith and fair

dealing, and the Court will grant Deutsche Bank’s motion to dismiss Count VII.10

VIII. Count IX:      Violations of 12 U.S.C. § 2605 Against Saxon, Deutsche Bank, and
   Chase Bank

       Count IX alleges that Deutsche Bank and Saxon violated the Real Estate Settlement

Procedures Act (“RESPA”) by failing to notify Robinson when the servicing of the loan was

assigned, sold, or transferred.   Compl. ¶¶ 67–70.      Under RESPA, “[e]ach servicer of any

federally related mortgage loan shall notify the borrower in writing of any assignment, sale, or

transfer of the servicing of the loan to any other person.” 12 U.S.C. § 2605(b)(1) (2006).

Deutsche Bank argues that Robinson’s RESPA claim is time-barred. Deutsche Mem. at 12. An

action alleging a violation of section 2605 must be brought within three years from the date of

the occurrence of the violation. 12 U.S.C. § 2614. The complaint does not specify what

assignment, sale, or transfer Count IX is based upon, but since Saxon is the only servicer

mentioned in the complaint, the Court will assume that Robinson is referring to when Saxon

became the loan servicer. The complaint does not state when Saxon began servicing the loan,

but it alleges that Saxon was the loan servicer in January 2007 when Robinson requested a loan




10      Moreover, to the extent the contract that forms the foundation for Count VII is the note,
and the acts that constitute the breach are the same acts listed in Counts V and VI, the Court will
dismiss Count VII as impermissibly duplicative. See Jacobsen v. Oliver, 201 F. Supp. 2d 93, 98
n.2 (D.D.C. 2002), quoting Northview Motors, Inc. v. Chrysler Motors Corp., 227 F.3d 78 (3d
Cir. 2000) (“[A] party is not entitled to maintain an implied duty of good faith claim where the
allegations of bad faith are ‘identical to’ a claim for ‘relief under an established cause of
action.’”).
                                                24
modification. Compl. ¶ 17. Based on this allegation, the statute of limitations ran on Robinson’s

claim in January 2010 at the latest.

       In an attempt to avoid this conclusion, Robinson alleges that his claim is not barred based

on the theory of equitable estoppel. Pl.’s Opp. to Deutsche Mot. at 12; Pl.’s Opp. to Saxon Mot.

at 10. “‘Equitable estoppel . . . comes into play if the defendant takes active steps to prevent the

plaintiff from suing in time.’” Gonzalez v. Internacional De Elevadores, S.A., 891 A.2d 227,

241 (D.C. 2006), quoting East v. Graphic Arts Indus. Joint Pension Trust, 718 A.2d 153, 160

n.21 (D.C. 1998); accord Chung v. DOJ, 333 F.3d 273, 278 (D.C. Cir. 2003) (“‘Equitable

estoppel’ precludes a defendant, because of his own inequitable conduct – such as promising not

to raise the statute of limitations defense – from invoking the statute of limitations.”). “Although

a plaintiff need not plead equitable estoppel in the complaint because it is ‘an affirmative defense

that [the] defendant must prove,’ the plaintiff must set forth sufficient allegations to justify the

application of the equitable estoppel doctrine if a defendant does ‘raise[] the statute of limitations

as a defense.’” Koker, 2013 WL 40320 at *4, quoting Firestone v. Firestone, 76 F.3d 1205,

1210 (D.C. Cir. 1996).

       In his complaint, Robinson alleges: (1) that “Defendants are stopped from asserting the

statute of limitations as an affirmative defense against the Plaintiff due to the Defendants own

fraudulent concealment of wrongdoing”; (2) that defendants deceived him by “consciously

conceal[ing] their scheme to foreclose on the note without having the lawful authority to do so”;

and (3) that he “filed suit promptly upon discovering essential facts that give rise to the claims.”

Compl. ¶¶ 80–83. Again, Robinson’s complaint and opposition briefs fail to provide any factual

support for these conclusory allegations. See Pl.’s Opp. to Deutsche Mot. at 13, quoting Irwin v.

Dep’t of Veterans Affairs, 498 U.S. 89, 95 (1990) (simply reciting the rule that statute of



                                                 25
limitations “are customarily subject to ‘equitable tolling’” but failing to explain why equitable

tolling is appropriate in this case). In fact, the allegations in the complaint demonstrate that

Robinson had all the necessary facts to bring his RESPA claim in January 2007. On that date, he

knew that Saxon was his loan servicer because he requested a loan modification from Saxon.

Compl. ¶ 17. Because Robinson does not allege that Saxon or Deutsche Bank took any steps to

prevent him from bringing a RESPA claim, the Court has no grounds for applying the theory of

equitable estoppel.

       Robinson also argues that his RESPA claim is not time-barred because of the District’s

discovery rule. Pl.’s Opp. to Deutsche Mot. at 12; Pl.’s Opp. to Saxon Mot. at 10. Courts in the

District of Columbia “apply the discovery rule to determine when a cause of action accrues . . .

in cases ‘where the relationship between the fact of injury and the alleged tortious conduct is

obscure when the injury occurs[.]’” Murray, 953 A.2d at 321, quoting Bussineau v. President

and Dirs. of Georgetown Coll., 518 A.2d 423, 425 (D.C. 1986). Robinson has not explained

why the discovery rule applies in this case, i.e. why the relationship between the injury and

alleged tortious conduct was obscure.

       But even assuming that the discovery rule applies, Robinson has also failed to show why

it should alter the Court’s conclusion that the RESPA claim is time-barred. Robinson argues that

his claims are “subject to the discovery rule for the purpose of tolling the statute of limitations

until the Defendants [sic] wrongful conduct was discovered, or should have been discovered

through the exercise of reasonable diligence.” Pl.’s Opp. to Deutsche Mot. at 7; Pl.’s Opp. to

Saxon Mot. at 7. Here, the allegations in the complaint demonstrate that Robinson discovered

that Saxon was his loan servicer in January 2007 at the latest, and he should have discovered

through the exercise of reasonable diligence at that time whether he had a RESPA claim. See



                                                26
Deutsche Mem. at 12. Since Robinson provides no argument to the contrary, the Court will

grant Deutsche Bank and Saxon’s motions to dismiss Count IX because the claim is time-barred.

IX. Count X: Declaratory Relief/Quiet Title Against All Defendants

       Count X asks the Court to quiet title and declare Deutsche Bank’s actions, including the

foreclosure sale, unlawful. Compl. ¶¶ 71–78. Specifically, Robinsons asserts that the note and

deed of trust were not properly assigned or transferred to Deutsche Bank, and therefore Deutsche

Bank was not the proper note holder and did not have the legal authority to foreclose on his

property. Compl. ¶ 75. But as the Court explained in its analysis of Count II, the alleged failure

to record the assignment of the note or deed of trust to Deutsche Bank does not undermine the

validity of the foreclosure sale. Therefore, the Court will dismiss Count X against Deutsche

Bank and Saxon.11

X. Count XI: Equitable Estoppel

       In Count XI, Robinson invokes the doctrine of equitable estoppel in a preemptive

response to any statute of limitations defenses that defendants may raise. Compl. ¶¶ 79–83.

Equitable estoppel is not a freestanding claim, and “a plaintiff seeking the benefit of equitable

estoppel must have some claim, sounding in equity or in law, that otherwise entitles it to prevail

against the defendant.” ATC Petroleum, Inc. v. Sanders, 860 F.2d 1104, 1111 (D.C. Cir. 1988).

Since the Court has already rejected Robinson’s equitable estoppel argument in its analysis of




11     In its motion to dismiss, Deutsche Bank asserts that Robinson has not identified the
proper note holder or joined that party in the claim, and has not identified “what cloud on title
should be removed.” Deutsche Mem. at 13. Saxon also argues that no live controversy exists
between Robinson and itself because Saxon is “a mere servicer of the loan” and does not have
any stake in Robinson’s claims. Saxon Mem. at 7. Since Robinson fails to address these
arguments in this opposition brief, the Court will deem them as conceded and grant Deutsche
Bank and Saxon’s motions to dismiss Count X on these grounds as well.


                                               27
Count IX, which is the only count the Court deems time-barred, the Court will dismiss Count XI

against both Deutsche Bank and Saxon for failure to state a claim.12

                                         CONCLUSION

       For the foregoing reasons, the Court will grant Deutsche Bank and Saxon’s motions to

dismiss all the counts against them for failure to state a claim under Fed. R. Civ. P. 12(b)(6).13 A

separate order will issue.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: March 25, 2013




12     Saxon did not affirmatively address Count XI in its motion to dismiss. But since
equitable estoppel is not a free-standing claim, the Court will also dismiss Count XI against
Saxon.

13      Throughout his oppositions to defendants’ motions to dismiss, Robinson argues that “[a]n
opportunity to engage in discovery will provide the parties an opportunity to determine the
specific facts to support plaintiff’s claims.” See, e.g., Pl.’s Opp. to Deutsche Mot. at 9, 11, 12;
Pl.’s Opp. to Saxon Mot. at 9, 10,11. But Iqbal requires plaintiff to plead facially plausible
claims in order to survive a motion to dismiss and move on to the discovery stage. 556 U.S. at
678. Since Robinson has failed to meet this burden, the claims against Deutsche Bank and
Saxon will be dismissed.
                                                28